Case 2:21-cv-04468-DSF-AFM Document 13 Filed 07/21/21 Page 1 of 2 Page ID #:112

                                                                       JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     PEOPLE OF THE STATE OF              CV 21-4468 DSF (AFMx)
     CALIFORNIA, et al.,
         Plaintiffs,                     Order GRANTING Motion to
                                         Remand (Dkt. 6)
                     v.

     DOUGLAS CAMERON AZIZ,
         Defendant.



       Defendant removed this case from state court based on federal
    question jurisdiction. Plaintiffs now move to remand the case. The
    Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
    August 2, 2021 is removed from the Court’s calendar.

       There are no federal claims asserted in the complaint. Federal
    jurisdiction is based on the plaintiff’s complaint and not on any
    counterclaims or defenses that a defendant might assert. See Holmes
    Group, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830-32
    (2002). Federal jurisdiction is also not available merely because the
    Court may have subject matter jurisdiction over other, related cases
    between the parties.
Case 2:21-cv-04468-DSF-AFM Document 13 Filed 07/21/21 Page 2 of 2 Page ID #:113




       The motion to remand is GRANTED. The case is REMANDED to
    the Superior Court of California, County of Los Angeles. The Court
    declines to exercise its discretion to grant fees and costs under 28
    U.S.C. § 1447(c) given Defendant’s pro se status and apparent good
    faith in removing the case.

       IT IS SO ORDERED.



     Date: July 21, 2021                   ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
